Case 1:15-cr-00252-PKC-RML Document 1302 Filed 01/31/20 Page 1 of 1 PageID #: 22588

Walden Macht & Haran LLP

                                                                                   One Battery Park Plaza, 34th Floor
                                                                                                New York, NY 10004
                                                                                                        212 335 2030



                                                                January 31, 2020


   BYECF

   The Honorable Pamela K. Chen
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201


                  Re:     United States v. Jeffrey Webb, et al., 15-CR-00252 (PKC)


   Dear Judge Chen:

           We write to respectfully request that the sentencing date for our client, Alejandro Burzaco,
   currently set for February 20, 2020, be adjourned for six months to a date convenient for the Court.
   The Government consents to this request.


                                                                Sincerely,




  cc:     United States Attorney's Office, Eastern District of New York
